Exhibit 10.1

 

SATISFACTION AGREEMENT AND RELEASE

 

This Satisfaction Agreement and Release (“Agreement”) is dated as of March ___,
2015 and is made by and between Millennium Healthcare Inc., a Delaware
corporation (Millennium Healthcare Inc. and any subsidiaries of Millennium
Healthcare Inc. are collectively referred to herein as the “Company”), and
_________________________ (“Holder”).

 

WHEREAS, Holder is the beneficial owner of warrants to purchase _____ shares of
the Company’s common stock (the “Warrants”);

 

WHEREAS, the Holder and the Company agree that the Holder shall surrender the
Warrants in exchange for _________________________ shares of the Company’s
common stock (the “Satisfaction Shares”) which shares shall be issued as
provided herein;

 

WHEREAS, the exchange of the Warrants for the Satisfaction Shares is being made
in reliance upon the exemption from registration provided by Section 3(a)(9) of
the Securities Act of 1933, as amended (the “Act”) and 4(a)2 of the Act;

 

NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Company and Holder as
follows:

 

1.          On the date hereof, the Holder shall deliver to the Company the
originally executed Warrants or an appropriately endorsed affidavit of loss (the
“Affidavit”). And without any action of the Holder as of the execution of this
Agreement, the Warrants shall be void and of no further force or effect.

 

2.          RESERVED.

 

 

 

 

3.          Within seven business days of the receipt of the original Warrants
or the Affidavit the Company shall, subject to the satisfaction or waiver of the
conditions set forth in this Agreement and pursuant to Section 3(a)(9) of the
Act, exchange the Warrants for _____ of the Satisfaction Shares which
Satisfaction Shares, based on the Holder’s representations in this Agreement,
shall not have a restrictive legend and the Company shall deliver to the Holder
the Satisfaction Shares as follows:



 

 



 

The Company shall cause its counsel to provide an opinion to the Company’s
transfer agent as required to cause such Satisfaction Shares to be issued
without a restrictive legend.

 

Thereafter, Notwithstanding anything to the contrary contained in this
Agreement, if at any time Holder shall or would be issued shares of Common Stock
under this Agreement, but such issuance would cause Holder (together with its
affiliates) to beneficially own a number of shares exceeding 4.99% of the number
of shares of Common Stock outstanding on such date (including for such purpose
the shares of Common Stock issuable upon such issuance) (the “Maximum
Percentage”), then the Company must not issue to Holder shares of the Common
Stock which would exceed the Maximum Percentage. For purposes of this section,
beneficial ownership of Common Stock will be determined pursuant to Section
13(d) of the Securities Exchange Act of 1934, as amended. The shares of Common
Stock issuable to Holder that would cause the Maximum Percentage to be exceeded
are referred to herein as the “Ownership Limitation Shares”.

 

The Company will reserve the Ownership Limitation Shares for the exclusive
benefit of Holder. From time to time, Holder may notify the Company in writing
of the number of the Ownership Limitation Shares that may be issued to Holder
without causing Holder to exceed the Maximum Percentage. Upon receipt of such
notice, the Company shall be unconditionally obligated to immediately issue such
designated shares to Holder, with a corresponding reduction in the number of the
Ownership Limitation Shares. By written notice to the Company, Holder may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Holder.
Notwithstanding anything to the contrary herein, the Company shall not issue the
Holder more than _____ shares of Common Stock pursuant to this Agreement
(subject to proportional adjustment in the case of stock splits, stock
dividends, recapitalizations or like actions). Subject to any applicable
Securities and Exchange Commission rules and regulations, the Ownership
Limitation Shares shall be issued to the Holder without any restrictive legend.

 

2

 

 

4.          The Holder represents that the Holder has the requisite legal
capacity, power and authority to enter into, and perform under, this Agreement
and to exchange the Warrants and receive the Satisfaction Shares in exchange
thereof. The execution, delivery and performance of this Agreement and
performance by such Holder and the consummation by such Holder of the
transactions contemplated hereby have been duly authorized by all requisite
corporate, partnership or similar action on the part of such Holder and no
further consent or authorization is required. This Agreement has been duly
executed and delivered by the Holder, and constitutes the legal, valid and
binding obligations of the Holder, enforceable against the Holder in accordance
with its respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws. Holder understands that by
executing this Agreement, Holder is automatically and irrevocably and
contemporaneously exchanging such Holder’s Warrants and thereafter such Warrants
will be null and void.

 

5.          With respect to the Warrants being exchanged by the Holder (i) the
Holder owns, beneficially and of record, good and marketable title to the
Warrants free and clear of any taxes or encumbrances; (ii) the Warrants being
exchanged by the Holder are not subject to any transfer restriction; (iii) the
Holder has not entered into any agreement or understanding with any person or
entity to dispose of the Warrants and/or the shares of Common Stock issuable
upon the exercise of the Warrants; and (iv) the Holder is conveying to the
Company good and marketable title to the Warrants, free and clear of any
security interests, liens, adverse claims, encumbrances, taxes or encumbrances.
The Holder has not exercised any portion of the Warrant and does not have any
agreement to exercise any portion of the Warrant.

 

3

 

 

6.          RESERVED.

 

7.          Such Holder is an accredited investor as defined in Rule 501(a) of
Regulation D, as amended, under the Act. Such Holder has accurately completed
the Accredited Investor Questionnaire included with this Agreement. The Holder
represents that the Holder has beneficially owned the Warrants since
________________ and that the Holder acquired the Warrants from
__________________ and that _____________ was not an Affiliate (as defined
below) of the Company in the 90 days prior to the date that the Holder acquired
the Warrants from _______.

 

8.          The Satisfaction Shares to be received by such Holder will be
acquired for such Holder’s own account, not as nominee or agent, and not with a
view to the resale or distribution of any part thereof in violation of the Act,
and such Holder has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of the Act without
prejudice, however, to such Holder’s right at all times to sell or otherwise
dispose of all or any part of such Satisfaction Shares in compliance with
applicable federal and state securities laws. Nothing contained herein shall be
deemed a representation or warranty by such Holder to hold the Satisfaction
Shares for any period of time. The Holder represents that Holder is not a
broker-dealer registered with the Securities and Exchange Commission under the
Securities Exchange Act of 1934 (the “Exchange Act”) or an entity engaged in a
business that would require it to be so registered.

 

4

 

 

9.          Holder has had the opportunity to review the current business
prospects, financial condition and operating history of the Company as set forth
in the filings that the Company has made with the Securities and Exchange
Commission, including, but not limited to, the Company’s annual report on form
10-K (as amended) for the year ended December 31, 2013 which was filed with the
Securities and Exchange Commission on April 18, 2014 and Amendment No. 10 to the
Form 10 which was filed with the Securities and Exchange Commission on January
23, 2015. The Holder has also had the opportunity to ask questions and receive
answers from the Company regarding the terms and conditions pertaining to my
execution of this Agreement and the Holder has received all the information
Holder consider necessary or appropriate for deciding whether to exchange such
the Warrants.

 

10.         No proceedings are pending or, to the knowledge of the Holder,
threatened before any court, arbitrator or administrative or governmental body
that would adversely affect the Holder’s right and ability to surrender and
exchange the Warrants.

 

11.         The Holder acknowledges that the exchange of the Warrants for the
Satisfaction Shares may involve tax consequences to the Holder and that the
contents of this Agreement do not contain tax advice. Holder acknowledges that
it has not relied and will not rely upon the Company with respect to any tax
consequences related to the execution of this Agreement, and the consummation of
the transactions contemplated by this Agreement, including the exchange of such
Holder’s Warrants. The Holder assumes full responsibility for all such
consequences and for the preparation and filing of any tax returns and elections
which may or must be filed in connection with the exchange of the Warrants for
the Satisfaction Shares.

 

5

 

 

12.         The Holder understands that the Satisfaction Shares are being
offered and exchanged in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of the Holder to acquire the
Satisfaction Shares. Holder acknowledges that that neither the Securities
Exchange Commission nor any state securities commission has approved or
disapproved of the transactions contemplated herein, passed up on the merits or
fairness of the transaction; or passed upon the adequacy or accuracy of the
disclosure in this document. Based on the Holder’s representations made in this
Agreement, the certificates representing the Satisfaction Shares (if any) shall
not bear a restrictive legend.

 

13.         Neither the Company, its agents or employees nor the Holder has
engaged any broker or finder or incurred any liability for any brokerage fees,
commissions or finders’ fees in connection with the transactions contemplated by
this Agreement.

 

14.         Holder is not now and has not been for at least 90 days prior to the
date hereof an Affiliate of the Company. Affiliate” means any Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a Person, as such terms are used
in and construed under Rule 405 under the Act. As used herein “Person” means an
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.

 

6

 

 

15.         Holder forever releases and discharges the Company, the Company’s
heirs, executors, administrators, subsidiaries, successors, predecessors,
officers (including, without limitation, Dominick Sartorio, Christopher Amandola
and Anthony Urbano), directors, shareholders, agents, control persons, past and
present employees, insurers, and assigns (collectively, the “Released Parties”)
from all actions, cause of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty or equity, against
the Released Parties, that Holder or his heirs, executors, administrators and
assigns ever had, now have or hereafter can, shall or may, have for, upon, or by
reason of any matter, cause or thing whatsoever, whether or not known or
unknown, from the beginning of the world to the day of the date of this Release,
except for the Company’s obligations contained in this Agreement.

 

16.         The parties understand and agree that this Agreement, including the
facts and circumstances shall forever be deemed confidential between the
parties. Except as required under the statutes, rules or regulations of any
federal or state government, government agency, court of competent jurisdiction,
the parties shall not disclose or divulge to others the terms or substance of
this Agreement. Without limiting the generality of the foregoing, any
non-disclosure provision in this agreement does not prohibit or restrict the
Company from disclosing the contents and terms of this Agreement in any filing
of the Company with the Securities and Exchange Commission (or any other
regulatory filing), or the parties to this Agreement (or their attorneys) from
responding to any court or government action pursuant to applicable law to
disclose such information, provided, however, the party whom disclosure is
sought gives the other parties to this Agreement prompt notice thereof so that
such party may seek a protective order or other appropriate remedy.

 

17.         All parties acknowledge and represent that: (a) they have read this
Agreement; (b) they clearly understand this Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.

 

7

 

 

18.         This Agreement contains the entire agreement and understanding
concerning the subject matter hereof between the parties and supersedes and
replaces all prior negotiations, proposed agreement and agreements, written or
oral. Each of the parties hereto acknowledges that neither any of the parties
hereto, nor agents or counsel of any other party whomsoever, has made any
promise, representation or warranty whatsoever, express or implied, not
contained herein concerning the subject hereto, to induce it to execute this
Agreement and acknowledges ands warrants that it is not executing this Agreement
in reliance on any promise, representation or warranty not contained herein.

 

19.         This Agreement may not be modified or amended in any manner except
by an instrument in writing specifically stating that it is a supplement,
modification or amendment to the Agreement and signed by each of the parties
hereto.

 

20.         Should any provision of this Agreement be declared or be determined
by any court or tribunal to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be severed and deemed not to be part of
this Agreement.

 

21.         This Agreement may be executed in facsimile counterparts, each of
which, when all parties have executed at least one such counterpart, shall be
deemed an original, with the same force and effect as if all signatures were
appended to one instrument, but all of which together shall constitute one and
the same Agreement.

 

8

 

 

[Signature Page Follows]

 



9

 




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.

 

    MILLENNIUM HEALTHCARE INC. ______________       (Name)          (Title)    
                  By:         (name and title)         STATE OF __________ )    
  ) ss.:     COUNTY OF ________ )    

 

On March ___, 2015, before the undersigned, a Notary Public in and for the said
County and State, personally appeared _____________ known to me by satisfactory
evidence to be such person, personally appeared and acknowledged he has read and
executed the foregoing Satisfaction Agreement and Release and duly acknowledged
to me that he executed the same.

 

  Witness my hand and official seal.                 Notary Public in and for
said County and State  

 

STATE OF __________ )       ) ss.:     COUNTY OF ________ )    

 

On March __, 2015, before the undersigned, a Notary Public in and for the said
County and State, personally appeared____________, known to me as an officer of
Millennium Health Care Inc. and to be the person whose name is subscribed on the
within instrument, and acknowledged she/he has read and executed the foregoing
Satisfaction Agreement and Release and duly acknowledged to me that she/he has
the authority to execute, and has executed same.

 

  Witness my hand and official seal.                 Notary Public in and for
said County and State  

 



10

